Citation Nr: 0946134	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to July 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2006, a hearing 
was held before a Decision Review Officer, and in October 
2009, a Travel Board hearing was held before the undersigned; 
transcripts of both hearings are associated with the claims 
file.  

The Veteran had also initiated an appeal seeking service 
connection for right toe scars.  His January 2006 Substantive 
Appeal limited his appeal to the matter of service connection 
for PTSD.  He affirmed his withdrawal of the right toe scars 
appeal in May 2006 and October 2009 correspondence.  


FINDINGS OF FACT

1.  The Veteran's awards and decorations include a Combat 
Action Ribbon and a Purple Heart Medal.  

2.  He is shown to have a medical diagnosis of PTSD related 
to his experiences in service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as this 
decision grants the benefit sought, there is no reason to 
belabor the impact of the VCAA on the matter.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
As noted above, the Veteran's DD Form 214 and service 
personnel records (SPRs) reflect that he was awarded a Combat 
Action Ribbon (denoting that he served in combat) and a 
Purple Heart Medal (was wounded in combat).  It is not in 
dispute that he was exposed to a stressor event in service.  
On March 2004 VA examination, the examiner provided an Axis I 
diagnosis of alcohol abuse in partial, sustained remission.  
The examiner also opined that the Veteran had sub-threshold 
PTSD, and that his symptoms were consistent with PTSD.  
Additionally, the examiner opined that it was possible the 
Veteran's symptoms would worsen over time or that he may 
become more distressed or functionally impaired, "in which 
case he would certainly meet the criteria for military-
related PTSD."  An October 2009 VA mental health report 
notes the Veteran's diagnoses of PTSD and dysthymic disorder, 
and states that he meets all the criteria for a diagnosis of 
PTSD under DSM-IV.  All the requirements for establishing 
service connection for PTSD are met; service connection for 
PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


